               Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 1 of 24




 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   LYNNE HOUSERMAN,                           No.
10                   Plaintiff,                 COMPLAINT
11        v.
12   COMTECH TELECOMMUNICATIONS                 JURY DEMAND
     CORPORATION, FRED KORNBERG, AND
13   MICHAEL D. PORCELAIN,
14                   Defendants.
15

16

17

18
19

20

21

22

23

24

25

26                                                                      LAW OFFICES
                                                            CALFO EAKES & OSTROVSKY PLLC
                                                              1301 SECOND AVENUE, SUITE 2800
     COMPLAINT                                                SEATTLE, WASHINGTON 98101-3808
                                                             TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 2 of 24




 1                                       I.     NATURE OF ACTION

 2          1.1    Plaintiff Lynne Houserman brings this action for breach of contract, failure to pay

 3   wages due, unlawful withholding of wages, and unlawful retaliation against her former employer,
 4   Comtech Telecommunications Corp. (“Comtech”); Fred Kornberg, its Chairman, Chief
 5
     Executive Officer, and President; and Michael D. Porcelain, its Senior Vice President and Chief
 6
     Operating Officer (collectively, the “Defendants”).
 7
                                                 II.   PARTIES
 8

 9         2.1     Plaintiff Lynne Houserman is the former President of Defendant Comtech’s Safety
10   and Security Technologies group (“SST”). She is a citizen of King County, Washington.
11
     Virtually all events giving rise to this lawsuit occurred in Washington state.
12
           2.2     Defendant Comtech is a Delaware corporation with principal place of business in
13
     New York. Comtech owns and controls TSYS.
14

15         2.3     Defendant Fred Kornberg is an individual residing in the State of New York.

16         2.4     Defendant Michael D. Porcelain is an individual residing in the State of New York.

17   Mr. Porcelain served as Comtech’s Chief Financial Officer for twelve years prior to being
18
     promoted to COO in October 2018.
19
                                  III.        JURISDICTION AND VENUE
20
           3.1     This Court has subject matter jurisdiction over Ms. Houserman’s claims pursuant
21
     to 28 U.S.C. § 1332(a)(1).
22

23         3.2     Venue properly rests with this Court pursuant to 28 U.S.C. § 1391(b)(2). All of the

24   actions alleged herein transpired in this district. Defendants have caused a subsidiary of Comtech,
25   TeleCommunications Systems, Inc., (“TSYS”) to sue Plaintiff in this district. This lawsuit is
26                                                                                    LAW OFFICES
                                                                         CALFO EAKES & OSTROVSKY PLLC
                                                                           1301 SECOND AVENUE, SUITE 2800
     COMPLAINT – 1                                                         SEATTLE, WASHINGTON 98101-3808
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 3 of 24




 1   directly related to TeleCommunication Systems, Inc. v. Houserman, case no. 2:19-CV-00336-RAJ
 2   (W.D. Wash Mar. 6, 2019), as, among other reasons, Plaintiff Lynne Houserman asserts herein
 3
     that her 2014 employment agreement with TSYS was replaced and/or superseded by her
 4
     employment agreement with Comtech after Comtech acquired TSYS and entered into a new
 5
     employment contract with materially different terms.
 6

 7                                           IV.   FACTS
 8         4.1    On September 2, 2014, Ms. Houserman executed an employment agreement with
 9
     TSYS (the “2014 TSYS Agreement”) under which she would become Senior Vice President,
10
     Safety and Security Group of TSYS.
11
           4.2    On February 27, 2016, Ms. Houserman signed an employment agreement offered
12

13   by Comtech (the “2016 Comtech Agreement”) under which she would become President of

14   Comtech’s Safety and Security Technologies Group (“SST”). See Exhibit A, attached hereto. In

15   addition to being a new position with a new employer, the 2016 Comtech Agreement contained
16
     other material terms that conflicted with her old 2014 TSYS Agreement: (1) new compensation,
17
     (2) new bonus plan and structure (using Comtech’s goal sheets), (3) new stock compensation, (4)
18
     new benefits, and (5) a new reporting structure. Notably absent from the 2016 Comtech
19
     Agreement were any non-solicitation or non-competition provisions.
20

21         4.3    The 2016 Comtech Agreement superseded or replaced the 2014 TSYS Agreement.

22         4.4    The 2016 Comtech Agreement provided that Ms. Houserman would be eligible to
23   receive a retention bonus of up to one year’s base salary subject to her continued employment
24
     with Comtech through the third anniversary of the closing of the acquisition of TSYS. The 2016
25
     Comtech Agreement further provided that if Ms. Houserman’s employment was terminated
26
                                                                                  LAW OFFICES
     COMPLAINT – 2                                                   CALFO EAKES & OSTROVSKY PLLC
                                                                        1301 SECOND AVENUE, SUITE 2800
                                                                        SEATTLE, WASHINGTON 98101-3808
                                                                       TEL (206) 407-2200 FAX (206) 407-2224
                  Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 4 of 24




 1       without “cause” prior to her third anniversary, she would be eligible to receive a pro-rata portion
 2       of the Retention Bonus (which was defined in the 2016 Comtech Agreement as the “Pro-Rata
 3
         Retention Bonus,” (adopted herein as well)).
 4
               4.5      In addition, the 2016 Comtech Agreement defined “cause” as follows:
 5
                Your willful misconduct (including a failure to act), willful neglect, willful
 6              malfeasance or gross negligence in carrying out your duties hereunder, or “willful
 7              breach” of this letter agreement . . . . Under this provision, “willful breach” shall
                include, but not be limited to, insubordination, serious dereliction of fiduciary
 8              obligation, chronic abuse by you of alcohol or narcotics, a violation of any material
                Company rule, regulation or policy, or a serious violation of any law governing the
 9              workplace. It is provided further that no act or failure to act shall be considered
                “willful” if you reasonably believed in good faith that such act or failure to act
10
                was in the best interests of Company and its affiliates[.]
11
     (emphasis added).
12
               4.6      Following the acquisition of TSYS, Ms. Houserman was the only woman in
13
         executive leadership at Comtech.
14

15             4.7      Between April 27, 2016, and August 13, 2016, Ms. Houserman was on maternity

16       leave after giving birth to her second child.
17             4.8      While Ms. Houserman was on maternity leave, Comtech decided to move SST’s
18
         call handling responsibilities from Ms. Houserman’s division to a division run by a male
19
         president, Jay Whitehurst. At that time, call handling represented a small portion of Ms.
20
         Houserman’s responsibilities at Comtech.
21

22             4.9      In September 2016, Ms. Houserman, Mr. Whitehurst, and Chief Financial Officer

23       Michael Porcelain reached an agreement regarding the effect of the transfer of the call handling

24       responsibilities on Ms. Houserman’s variable bonus compensation for FY 2017.1 As a loss was
25

26   1
         Comtech’s FY 2017 ran from August 1, 2016 – July 31, 2017
                                                                                         LAW OFFICES
     COMPLAINT – 3                                                          CALFO EAKES & OSTROVSKY PLLC
                                                                               1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
                  Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 5 of 24




 1       projected for the call handling division for FY 2017, Ms. Houserman agreed that her actual 2017
 2       “pre-tax profit” achievement would be reduced by $6.297 million for the purposes of calculating
 3
         the bonus achievement against the division’s goals as set by the Executive Compensation
 4
         Committee on her 2017 Goal sheet, regardless of the actual pre-tax profit performance of the call
 5
         handling division. If the call handling division had a loss over $6.297 million, it would reduce
 6

 7       Mr. Whitehurst’s pre-tax profit achievement number. However, if the call handling division had

 8       a profit before tax loss less than $6.297 million, Ms. Houserman’s co-worker, Jay Whitehurst’s

 9       pre-tax profit achievement number would be credited for that amount.
10
               4.10.    Comtech and Ms. Houserman agreed upon a set bonus amount if Ms. Houserman
11
         met all of Comtech’s four different targeted goals, illustrated in the table below:
12
                 Description of Goals                    Target Amts. ($)   %    of      Target
13                                                                          Payout        (total
                                                                            =100%)
14               1. Pre-tax profit (actuals as defined   $6,000,000         25%
                 less $6,297,000)
15               2. New Orders                           $95,000,000       25%
                 3. “Free” Cash Flow                     $17,500,000       25%
16               4. Personal Goals                       5 non-monetary 25%
                                                         goals        each
17                                                       weighted 5%.

18             4.11     Thus, under this agreement, the Fiscal Year 2017 Goal Sheet for Ms. Houserman’s
19       division would include a $6.297 million reduction from SST’s actual pre-tax profit achievement
20
         for the fiscal year beginning August 1, 2016, and ending July 31, 2017 (“FY 2017 Goal Sheet”).
21
               4.12     In September 2016 or at any time since, Ms. Houserman, Mr. Whitehurst, and Mr.
22
         Porcelain did not discuss nor come to any agreement regarding the effect of the transfer of Ms.
23

24       Houserman’s call handling responsibilities on future pre-tax profit goals for FY 2018.2 In fact,

25

26   2
         FY 2018 ran from August 1, 2017 to July 31, 2018.
                                                                                                   LAW OFFICES
     COMPLAINT – 4                                                                    CALFO EAKES & OSTROVSKY PLLC
                                                                                        1301 SECOND AVENUE, SUITE 2800
                                                                                        SEATTLE, WASHINGTON 98101-3808
                                                                                       TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 6 of 24




 1   Mr. Porcelain’s September 21, 2016 email setting forth the agreement between Comtech, Jay
 2   Whitehurst and Ms. Houserman only stated that the $6.297 million reduction to her achievement
 3
     applied to FY 2017, and it did not reference treatment for subsequent years.
 4
           4.13     In September 2017, which was at the beginning of FY 2018, Comtech sent Ms.
 5
     Houserman a Fiscal Year 2018 Goal Sheet for the fiscal year beginning August 1, 2017, and
 6

 7   ending July 31, 2018 (“FY 2018 Goal Sheet”) and demanded that she sign and return it within

 8   two business days.

 9         4.14      Ms. Houserman signed the FY 2018 Goal Sheet without noticing that it included
10
     the same $6.297 million reduction from SST’s pre-tax profit achievement that had been included
11
     in the FY 2017 Goal Sheet.
12
           4.15     The FY 2018 Goal Sheet dramatically increased the pre-tax profit achievement
13
     required for Ms. Houserman to meet her target pre-tax profit goal, as illustrated by this table:
14

15          Description of Goals         Target Amts. % of Target Payout (total
                                         ($)          =100%)
            1. Pre-tax profit (actuals will
                                         $17,500,000  25%
16
            be calculated with a
            reduction of $6,297,000)
17          2. New Orders                   $95,000,000      25%
            3. “Free” Cash Flow             $20,00,000       25%
18          4. Personal Goals               5 non-monetary 25%
                                            goals       each
19                                          weighted 5%.
20
     (emphasis added).
21
           4.16     In early November 2017, when SST’s finance director was calculating the proper
22
     amount of funds to withhold for bonuses, he brought the $6.297 million reduction from pre-tax
23

24   profit achievement included in her division’s FY 2018 Goal Sheet to Ms. Houserman’s attention.

25   Because she, Mr. Whitehurst, and Mr. Porcelain had not discussed any reduction from SST’s FY

26   2018 pre-tax profit achievement for the purpose of calculating bonuses, Ms. Houserman believed
                                                                                     LAW OFFICES
     COMPLAINT – 5                                                      CALFO EAKES & OSTROVSKY PLLC
                                                                           1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 7 of 24




 1   in good faith that the $6.297 million reduction had been mistakenly included on the FY 2018 Goal
 2   Sheet. To include the $6.297 million reduction amounted to a substantial increase in the pre-tax
 3
     profit achievement above her pre-tax profit Goal ($17,500,000 + $6,297,000) required to earn a
 4
     bonus for FY 2018.
 5
           4.17    As a division president, she is required to instruct SST’s finance director to
 6

 7   withhold a sufficient amount of funds from the monthly forecast to cover the annual expense of

 8   bonuses for both herself and the more than 300 employees in her division. In addition to the

 9   bonus expense for her bonus, Comtech’s policy is that 5% of a division’s pre-tax profit should be
10
     accrued for a bonus pool for division employees not otherwise covered by a variable
11
     compensation plan. So when Ms. Houserman was informed that Comtech sought a $6.297 million
12
     reduction to SST’s pre-tax profit achievement for FY 2018, she immediately contacted Mr. Fred
13
     Kornberg to notify him that Comtech had made an error in the FY 2018 Goal Sheet that would
14

15   cause a negative impact to her entire division’s annual bonuses. On information and belief, with

16   the $6.297 million reduction taken into consideration, no other Comtech president had his pre-tax
17   profit achievement goal increased to the same extent as Ms. Houserman for FY 2018. In addition,
18
     Ms. Houserman did not agree to any FY 2018 reductions to her division’s pre-tax profit
19
     achievement as a result of Comtech’s decision to move call handling to another executive.
20
           4.18      Between November 2017 and January 2018, Ms. Houserman repeatedly reached
21

22   out to Chief Executive Officer Fred Kornberg regarding her concern that the $6.297 million

23   reduction in her FY 2018 pre-tax profit for the purpose of calculating SST’s annual bonus pool

24   for herself and her division’s employees was a mistake. She emailed Mr. Kornberg on November
25   9, 2017, November 10, 2017, November 28, 2017, and February 13, 2018, to point out the $6.297
26
                                                                                   LAW OFFICES
     COMPLAINT – 6                                                    CALFO EAKES & OSTROVSKY PLLC
                                                                         1301 SECOND AVENUE, SUITE 2800
                                                                         SEATTLE, WASHINGTON 98101-3808
                                                                        TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 8 of 24




 1   million reduction error in her FY 2018 Goal Sheet and repeatedly asked for a timeframe in which
 2   her inquiry would be addressed. Mr. Kornberg never gave her an answer as to whether the
 3
     $6.297M was a mistake or for what reason it was applied to her FY2018 Goals. Instead, he replied
 4
     with a number of excuses such as it was being researched, later that he would address it after a
 5
     Shareholder’s meeting and again, that she should be patient, as the fiscal year was “only” half
 6

 7   over. In fact, her November 2017 inquiry was only ever answered on the day of her termination

 8   in April 2018, when she was first told that Comtech had intended to apply a $6.297 million

 9   reduction to her achievement for 5 years, beginning in FY 2017.
10
           4.19    She also documented her concerns in reports including her Q1 and Q2 Quarterly
11
     Financial and Disclosure Consideration Checklists and her January 2018 Monthly President
12
     Report. Between November 2017 and February 2018, while she waited for the company to
13
     respond to her concerns, Ms. Houserman instructed SST’s finance director to accrue bonus
14

15   expenses for interim monthly financial packages based on SST’s pre-tax profit goal without taking

16   the $6.297 million reduction into account. She took these actions in good faith based on her belief
17   that the reduction on her FY 2018 Goal Sheet was a mistake. She also believed this more
18
     conservative approach to expense accruals was in the best interests of the company, so Comtech
19
     would not have to make an adjustment later to correct what she believed was an error.
20
           4.20    The real reason for the delay in responding to Ms. Houserman, was that Mr.
21

22   Kornberg was concerned about a substantial renewal contract that Ms. Houserman was working

23   on obtaining for Comtech.

24         4.21    During a February 13, 2018 telephone call on an unrelated topic, Mr. Porcelain, for
25   the first time, told Ms. Houserman that he believed the $6.297 million reduction in FY 2018 pre-
26
                                                                                    LAW OFFICES
     COMPLAINT – 7                                                      CALFO EAKES & OSTROVSKY PLLC
                                                                          1301 SECOND AVENUE, SUITE 2800
                                                                          SEATTLE, WASHINGTON 98101-3808
                                                                         TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 9 of 24




 1   tax profit had not been a mistake.       He claimed that he was not privy to the Executive
 2   Compensation Committee’s final decisions, but that he guessed that the pre-tax profit
 3
     achievement reduction was intended to be a “call-up” to $23,797,000 for FY 2018 from the goal
 4
     of $17,500,000 or that that the reduction was a repeat of the same treatment of call handling for
 5
     FY 2017.
 6

 7         4.22    Ms. Houserman protested, claiming that if it was a “call-up”, that her $17,500,000

 8   pre-tax profit goal was already 9% higher than her division’s pre-tax profit Board-approved

 9   budget of $16,000,000. A “call-up” to $23,797,000 (with the $6,297 reduction) was a 48%
10
     increase from her division’s Board-approved budget pre-tax profit target of $16,000,000.
11
           4.23    Ms. Houserman questioned whether other Comtech presidents were being given
12
     goals that were a 48% increase from their pre-tax profit budget targets (taking into consideration
13
     the $6.297 million reduction to her achievement), and requested data concerning the goal sheets
14

15   for the 5 other divisional presidents who had similar job functions and responsibilities.

16         4.24    Ms. Houserman also protested claiming that if it was related to call handling
17   performance, she had never agreed to a FY 2018 compensation impact when Comtech made a
18
     decision to move call handling to another executive. Even if she had agreed to this, Ms.
19
     Houserman argued that a $6.297 million reduction to her pre-tax profit would be inappropriate,
20
     given the call handling division’s (1) better-than-expected financial performance in FY 2017 and
21

22   (2) projected losses that were significantly lower than $6.297 million in FY 2018.

23         4.25    She told Mr. Porcelain that she believed that she was being treated unfairly because

24   no other division president was required to over-achieve their pre-tax profit budget goals in order
25   for his division to receive bonus compensation. All other division presidents were male.
26
                                                                                     LAW OFFICES
     COMPLAINT – 8                                                      CALFO EAKES & OSTROVSKY PLLC
                                                                           1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 10 of 24




 1           4.26   Mr. Porcelain cautioned Ms. Houserman about pressing the issue, telling her to be
 2   “careful what she wished for” in pursuing this issue with the Board and threatening that Ms.
 3
     Houserman’s efforts to correct the FY 2018 Goal Sheet could lead Comtech to claw back portions
 4
     of her past bonuses or increase her FY 2018 bookings target, which she was over-achieving at the
 5
     time.
 6

 7           4.27   Mr. Porcelain called Ms. Houserman the following day, telling her not to take

 8   anything he’d said the day prior as factual, but that from a compliance perspective, Ms.

 9   Houserman was to document her concerns and send them to Mr. Porcelain, who served as
10
     Comtech’s Compliance Officer. Ms. Houserman documented her concerns about the FY 2018
11
     pre-tax profit issue and Mr. Porcelain’s threats of retaliation in an email to Mr. Porcelain on
12
     February 18, 2018. After receiving no response, she forwarded her concerns to Mr. Kornberg on
13
     February 27, 2018 to ensure he was aware of Mr. Porcelain’s threats of retaliation as well.
14

15           4.28   On March 19, 2018, Mr. Kornberg notified Ms. Houserman that Comtech had

16   assigned an attorney from Proskauer Rose LLP to purportedly investigate her concerns, including
17   allegations of sex discrimination and Mr. Porcelain’s threats of retaliation. Proskauer Rose LLP
18
     had a long relationship with Comtech and its executives and regularly performed legal work for
19
     Comtech.
20
             4.29   Ms. Nicole Eichberger of Proskauer Rose LLP conducted an “investigation” of Ms.
21

22   Houserman’s claims, but it quickly became apparent that she had predetermined the outcome, as,

23   among other reasons, she focused more on Ms. Houserman’s direction to accounting to accrue

24   bonus expenses rather than on Ms. Houserman’s allegations of disparate treatment with respect
25   to the proposed $6.297 reduction to her pre-tax profit achievement on her FY 2018 Goal Sheet.
26
                                                                                   LAW OFFICES
     COMPLAINT – 9                                                     CALFO EAKES & OSTROVSKY PLLC
                                                                         1301 SECOND AVENUE, SUITE 2800
                                                                         SEATTLE, WASHINGTON 98101-3808
                                                                        TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 11 of 24




 1         4.30    On April 2, 2018, Ms. Houserman attended a conference call with Mr. Kornberg
 2   and Comtech’s outside attorney from Proskauer Rose LLP regarding the investigation.
 3
     Comtech’s attorney purported to recount the nature of her investigation and her purported
 4
     conclusion that Ms. Houserman’s allegations of sex discrimination and retaliation were not
 5
     substantiated. Further, for the first time, Ms. Eichberger told Ms. Houserman during this
 6

 7   conference call that it was Comtech’s intent to reduce her pre-tax profit achievement by $6.297

 8   million each year for a full five years after transferring call handling responsibilities to another

 9   executive. Ms. Eichberger explained that Mr. Porcelain commonly used the phrase “be careful
10
     what you wish for” to everybody “as a general statement” and “as a euphemism.” Ms. Eichberger
11
     did not provide a written copy of her findings to Ms. Houserman.
12
           4.31    Immediately thereafter, Mr. Porcelain terminated Ms. Houserman’s employment
13
     with Comtech. The termination letter falsely and incorrectly alleges that Ms. Houserman’s
14

15   termination was for “good cause” due to her instruction to SST’s finance director to accrue

16   expenses for the division’s FY 2018 bonuses based on the assumption that the $6.297 million
17   reduction in pre-tax profit was a mistake.
18
           4.32    Among other things, Comtech did not take into account Ms. Houserman’s good
19
     faith, reasonable belief that the reduction was a mistake and her good faith, reasonable belief that
20
     the conservative accrual approach was in the best interest of the company. Furthermore, Comtech
21

22   failed to take into account Mr. Kornberg’s utter failure to communicate whether or not the $6.297

23   million reduction in pre-tax profit on her FY 2018 Goal Sheet was a contributing factor to Ms.

24   Houserman’s accrual of additional bonus related expenses.
25

26
                                                                                     LAW OFFICES
     COMPLAINT – 10                                                     CALFO EAKES & OSTROVSKY PLLC
                                                                           1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 12 of 24




 1         4.33    Comtech waited to terminate Ms. Houserman until after she secured a large contract
 2   renewal worth $134 million to provide 9-1-1 services to a major wireless carrier for Comtech.
 3
     Comtech announced the contract in a February 20, 2018, press release through Business Wire.
 4
           4.34    Comtech refused to pay Ms. Houserman the retention benefits that were due to her
 5
     under the 2016 Comtech Agreement, including a retention would have amounted to more than
 6

 7   two-thirds of a year’s worth of salary. In addition, it refused to pay her for various prior incentive

 8   awards, including her 2017 bonus and stock options and grants, that amounted to more than

 9   $200,000 at the time of her termination.
10
            4.35   The amount in controversy in this lawsuit, exclusive of interest and costs, exceeds
11
     the sum or value of $75,000.
12
                              V.  CAUSE OF ACTION ONE:
13                 BREACH OF CONTRACT AGAINST DEFENDANT COMTECH
14
           5.1     Ms. Houserman repeats, as if fully set forth herein, paragraphs 1.1 through 4.35.
15
           5.2     The 2016 Comtech Agreement is the only valid contract between Ms. Houserman
16
     and Comtech and its affiliates, including TSYS.
17
           5.3     Ms. Houserman has performed all of her required obligations under the 2016
18

19   Comtech Agreement up until the date of her termination.

20         5.4     Ms. Houserman’s termination by Comtech was without “cause,” as that term is
21   defined in the 2016 Comtech Agreement. However, Comtech falsely asserted that it had “cause”
22
     to terminate Ms. Houserman.
23
           5.5     As a result of its erroneous belief that it had “cause” to terminate Ms. Houserman,
24
     Defendant Comtech has refused to provide Ms. Houserman with the separation benefits due under
25

26   the 2016 Comtech Agreement, including, without limitation, her “Pro-Rata Retention Bonus” and
                                                                                      LAW OFFICES
     COMPLAINT – 11                                                       CALFO EAKES & OSTROVSKY PLLC
                                                                            1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
                                                                           TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 13 of 24




 1   cancelled or clawed-back certain stock equity grants and her 2017 bonus.
 2         5.6     Comtech’s unjustified, unlawful termination of Ms. Houserman and assertion that
 3
     she was terminated with “cause” rendered Ms. Houserman’s performance of a “release”
 4
     impossible, and Comtech failed to provide Ms. Houserman with the “Release” which the 2016
 5
     Comtech Agreement required Comtech to provide within 7 days of Ms. Houserman’s termination.
 6

 7   Thus, she was relieved of that obligation.

 8         5.7     As a direct and proximate result of Defendant Comtech’s breaches of contract, Ms.

 9   Houserman has been damaged in an amount to be proved at trial and no less than $75,000.
10
                         VI.    CAUSE OF ACTION TWO:
11        VIOLATION OF RCW 49.52.050 and 49.52.070 AGAINST ALL DEFENDANTS

12          6.1    Plaintiff incorporates paragraphs 1.1-5.7 as if set forth herein.

13          6.2    RCW 49.52.050 prohibits any employer, officer, vice-principal, or managing agent
14
     from willfully withholding wages due to any employee.
15
            6.3    The payments due to Ms. Houserman under the 2016 Comtech Agreement
16
     constitute wages within the meaning of RCW 49.52.050.
17
            6.4    Defendants Mr. Kornberg and Mr. Porcelain are officers, vice-principals, or
18

19   managing agents of Defendant Comtech within the meaning of RCW 49.52.050. Mr. Kornberg

20   and Mr. Porcelain had authority over the payment of the wages due to Ms. Houserman.
21          6.5    Defendants’ willful withholding of the wages due to Ms. Houserman under the
22
     2016 Comtech Agreement constitutes violations of RCW 49.52.050.
23
            6.6    RCW 49.52.070 provides that the remedy for a violation of RCW 49.52.050 is
24
     payment of twice the wages wrongfully withheld.
25

26
                                                                                     LAW OFFICES
     COMPLAINT – 12                                                      CALFO EAKES & OSTROVSKY PLLC
                                                                           1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 14 of 24




 1          6.7     As a direct and proximate result of Defendants’ violations of RCW 49.52.050, Ms.
 2   Houserman has been damaged in an amount to be proved at trial and no less than $75,000.
 3
                        VII. CAUSE OF ACTION THREE:
 4    VIOLATION OF THE WASHINGTON LAW AGAINST DISCRIMINATION AGAINST
                              ALL DEFENDANTS
 5
            7.1     Plaintiff incorporates paragraphs 1.1-6.7 as if set forth herein.
 6

 7          7.2     RCW 48.60.180(3) provides that it is an unfair practice for any employer to

 8   discriminate against any person in compensation or in other terms or conditions of employment

 9   because of sex.
10
            7.3     During the time that Ms. Houserman was on maternity leave with her second child
11
     from April 27, 2016 – August 13, 2016, her call handling responsibilities were transferred by
12
     Comtech to a male co-worker, Jay Whitehurst. Comtech’s SST group had three main product
13
     sources: wireless/voip 911 services, 9-1-1 call routing and 9-1-1 call handling.
14

15          7.4     As a result of anticipated losses to the call handling section, in September 2016,

16   Ms. Houserman agreed that her actual 2017 “pre-tax profit” achievement would be reduced by
17   $6.297 million for the purposes of calculating the bonus achievement against the SST division’s
18
     goals as set by the Executive Compensation Committee on her 2017 Goal Sheet, regardless of the
19
     actual pre-tax profit performance of the call handling division. The $6.297 million reduction was
20
     based upon an assumed loss to the call handling division projected for FY 2017. Ms. Houserman
21

22   expected the profits from her remaining product lines would offset the proposed $6.297 million

23   reduction to her pre-tax profit.

24          7.5     This reduction was proposed in writing by Mr. Porcelain and specifically
25   referenced the bonus treatment for FY 2017. Ms. Houserman agreed to a one-time reduction in her
26
                                                                                      LAW OFFICES
     COMPLAINT – 13                                                       CALFO EAKES & OSTROVSKY PLLC
                                                                            1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
                                                                           TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 15 of 24




 1   divisions’ pre-tax profit for FY 2017 only. Under the arrangement with Comtech, Jay Whitehurst
 2   would be given a credit if the call handling division’s losses were less than $6.297 million.
 3
             7.6    In FY 2017, the call handling division suffered a less-substantial loss than
 4
     anticipated, at approximately $3.0 million, meaning that Ms. Houserman suffered a reduction to
 5
     her pre-tax profit, while Jay Whitehurst was given a credit towards his pre-tax profit goal for FY
 6

 7   2017.

 8           7.7    Notwithstanding such reduced loss, in September 2017, Comtech officer Mr.

 9   Porcelain sent Ms. Houserman a Fiscal Year Goal Sheet for FY 2018 with the same reduction as
10
     in FY 2017 to Ms. Houserman’s pre-tax profit achievement for the purposes of calculating her
11
     bonus, or $6.297 million.
12
             7.8    On information and belief, the projected loss for FY 2018 for Comtech’s call
13
     handling division was not projected to be $6.297 million, but more in the range of $2.5 million.
14

15           7.9    Comtech has provided no reasonable justification for reducing Ms. Houserman’s

16   pre-tax profit in the exact amount of $6.297 million for the FY 2018 Goal Sheet.
17           7.10   On information and belief, Ms. Houserman’s co-worker Jay Whitehurst was given
18
     a credit towards his pre-tax profit goal in FY 2018 as a result of the call handling division having
19
     losses less than $6.297 million.
20
             7.11   Ms. Houserman was the only female president at Comtech.
21

22           7.12   She was well-qualified for her position, and generated substantial revenues for

23   Comtech and its predecessor, TSYS.

24

25

26
                                                                                     LAW OFFICES
     COMPLAINT – 14                                                      CALFO EAKES & OSTROVSKY PLLC
                                                                           1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 16 of 24




 1          7.13    Ms. Houserman closed more than $142 million in new business in FY 2018 alone,
 2   including a major contract with a wireless carrier that Comtech boasted was worth $134 million in
 3
     a February 2018 press release.
 4
            7.14    On information and belief, similarly situated male-presidents of Comtech did not
 5
     have the same level of reduction to their pre-tax profit achievement used for bonus calculation for
 6

 7   FY 2018, or the same percentage of call-up from their projected pre-tax profit goal.

 8          7.15    On information and belief, a male executive, Jay Whitehurst, directly benefited

 9   from the reduction of Ms. Houserman’s pre-tax profit in FY 2017 and FY 2018, as he was given a
10
     credit towards his pre-tax profit in both years.
11
            7.16     The reduction of her pre-tax profit of $6.297 million for FY 2018 had no legitimate
12
     business justification based upon the results obtained by the call handling division for FY 2017
13
     and FY 2018.
14

15          7.17    The reasons Comtech gave for Ms. Houserman’s termination, were merely

16   pretextual for Comtech’s discriminatory, gender-based acts.
17          7.18    For example, Comtech claims that Ms. Houserman violated Comtech’s Standards
18
     of Business Conduct, Policy #08-01-11 (also known as Comtech’s HR & Employee Compensation
19
     Guidelines) (“Policy #08-01-11”).
20
            7.19    Policy #08-01-11 requires presidents to accrue the proper amount of bonus related
21

22   expenses. Comtech required each of its presidents to calculate the amount of “non-equity incentive

23   plan and bonus expense.”

24

25

26
                                                                                     LAW OFFICES
     COMPLAINT – 15                                                     CALFO EAKES & OSTROVSKY PLLC
                                                                           1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 17 of 24




 1          7.20    When Ms. Houserman discovered what she thought was an error in the reduction
 2   to her profit before tax, she emailed Mr. Kornberg, on November 9, 2017, asking him for
 3
     clarification as to the proper amount of the reduction to her pre-tax profit.
 4
            7.21    Mr. Kornberg did not timely respond to Ms. Houserman’s inquiry about whether
 5
     there was an error on her FY 2018 Goal sheet, to allow her to properly withhold the correct amount
 6

 7   for bonuses.

 8          7.22    It was not until February 13, 2018, that Mr. Porcelain finally informed Ms.

 9   Houserman that, in fact, she would be subject to the same $6.297 million in pre-tax profit reduction
10
     for FY 2018 that she was for FY 2017.
11
            7.23    In each instance where Ms. Houserman directed the accrual of an amount for bonus
12
     expenses at the full amount, she was awaiting an answer from Mr. Kornberg as to the whether a
13
     $6.297 million reduction should be applied to her division’s pre-tax profit for FY 2018.
14

15                         VII. CAUSE OF ACTION FOUR:
            RETALIATION IN VIOLATION OF THE WASHINGTON LAW AGAINST
16                  DISCRIMINATION AGAINST ALL DEFENDANTS
17          8.1     Plaintiff incorporates paragraphs 1.1-7.23 as if set forth herein.
18
            8.2     RCW 48.60.210 provides that it is an unfair practice for any employer to
19
     discriminate against any person because she has opposed any practices that are unlawful under the
20
     Washington Law Against Discrimination, Chapter 48.60 RCW.
21

22          8.3     RCW 48.60.180 provides that it is an unfair labor practice to discriminate against

23   any person in compensation or in other terms or conditions of employment on the basis of sex.

24          8.4     Ms. Houserman engaged in activity protected under RCW 48.60.210 by
25   complaining about Comtech’s unfair treatment of her division’s pre-tax profit goals on her 2018
26
                                                                                       LAW OFFICES
     COMPLAINT – 16                                                       CALFO EAKES & OSTROVSKY PLLC
                                                                             1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 18 of 24




 1   Goal Sheet and by participating in Comtech’s investigation of her complaint of gender
 2   discrimination.
 3
            8.5     In February 2018, Ms. Houserman was informed that Comtech purportedly did not
 4
     make an “error” in calculating the reduction to her pre-tax profit of $6.297 million.
 5
            8.6     Comtech’s use of the $6.297 million reduction for FY 2018 was not justified by
 6

 7   any the FY 2018 budget projection or past performance.

 8          8.7     Ms. Houserman questioned why she was being unfairly singled out. During a

 9   phone conversation Ms. Houserman had with Mr. Porcelain on February 13, 2018, after Ms.
10
     Houserman raised her concerns of disparate treatment, Mr. Porcelain threatened her about pressing
11
     the issue to Comtech’s Board of Directors, telling her to “be careful what she wished for.”
12
            8.8     He also threatened her that Comtech could claw back a portion of an earlier bonus
13
     that was given to her. He claimed that TSYS had given Comtech “inaccurate” numbers for
14

15   calculating Ms. Houserman’s bonus for FY 2015.

16          8.9     On March 19, 2018, Mr. Kornberg notified Ms. Houserman that Comtech had
17   appointed an outside attorney, Ms. Nicole Eichberger, of Proskauer Rose LLP, to “investigate”
18
     Ms. Houserman’s concerns.
19
            8.10    Ms. Eichberger met with Ms. Houserman twice between March 21-March 23, 2018
20
     to discuss the reductions to Ms. Houserman’s Fiscal Year Goal Sheet for FY 2018.
21

22          8.11    However, it became clear that Ms. Eichberger was retained not to investigate Ms.

23   Houserman’s concerns about disparate treatment, but to find a pretext for terminating Ms.

24   Houserman.
25

26
                                                                                     LAW OFFICES
     COMPLAINT – 17                                                      CALFO EAKES & OSTROVSKY PLLC
                                                                           1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 19 of 24




 1          8.12    For example, Ms. Eichberger questioned Ms. Houserman about the direction she
 2   gave to accounting to accrue for the full bonus expenses without the $6.297M reduction. During
 3
     this interview, Ms. Houserman asked Ms. Eichberger the relevance of her accounting decisions to
 4
     the discrimination and retaliation investigation Ms. Eichberger was undertaking.
 5
            8.13    Ms. Houserman was terminated within hours, on April 2, 2018, after Ms.
 6

 7   Eichberger read Ms. Houserman the results of her investigation.

 8          8.14    Ms. Eichberger concluded as a result of her investigation that (1) the $6.297 million

 9   reduction to Ms. Houserman’s pre-tax profit was related to the transfer of the call handling division
10
     from Ms. Houserman to Jay Whitehurst, and (2) critically, that it was the company’s intent that
11
     this reduction to her “pre-tax profit” would continue for 5 years and that the common treatment
12
     from 2017 to 2018 meant that there was no discrimination.
13
            8.15    In addition, based on information and belief, Comtech directed its subsidiary TSYS
14

15   to file its unfounded claims against Ms. Houserman as further retaliation.

16          8.16    Because Ms. Houserman’s protected activity was a substantial factor in
17   Defendants’ decision to terminate Ms. Houserman’s employment and Defendants’ decision to
18
     cause TSYS to file a lawsuit against Ms. Houserman, Defendants violated RCW 48.60.210.
19
            8.17    As a direct and proximate result of Defendants’ violation of RCW 48.60.210, Ms.
20
     Houserman has been damaged in an amount to be proved at trial and that is no less than $75,000.
21

22                                      IX.     REQUEST FOR RELIEF

23          Based upon the foregoing, Plaintiff requests the following relief:

24          A.      An award of damages including, but not limited to, lost wages, including front pay,
25   lost discretionary bonus, lost medical, pension, and retirement benefits; and other lost
26
                                                                                      LAW OFFICES
     COMPLAINT – 18                                                       CALFO EAKES & OSTROVSKY PLLC
                                                                            1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
                                                                           TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 20 of 24




 1   employment benefits in an amount to be proved at trial and that is no less than $75,000;
 2         B.      Double damages for lost wages, which includes, without limitation, the “Pro-Rata
 3
     Retention Bonus” under the 2016 Comtech Agreement, pursuant to RCW 49.52.070;
 4
           C.      Reasonable attorney’s fees and costs pursuant to RCW 49.48.030 and otherwise
 5
     available at law;
 6

 7         D.      Pre- and post-judgment interest at the maximum rate allowed by law;

 8         E.      Such other and further relief as the Court deems just and proper.

 9
           DATED this 1st day of May, 2019.
10

11                                               CALFO EAKES & OSTROVSKY PLLC
12
                                                 By: s/Angelo J. Calfo
13                                               By: s/Gabriel Reilly-Bates

14                                                   Angelo J. Calfo, WSBA #27079
                                                     Gabriel Reilly-Bates, WSBA# 52257
15                                                   1301 Second Avenue, Suite 2800
                                                     Seattle, WA 98101
16
                                                     (206) 407-2200 | Phone
17                                                   (206) 407-2224 | Fax
                                                     Email: angeloc@calfoeakes.com
18                                                            gaber@calfoeakes.com
19                                                   Attorneys for Plaintiff Lynne Houserman
20

21

22

23

24

25

26
                                                                                   LAW OFFICES
     COMPLAINT – 19                                                    CALFO EAKES & OSTROVSKY PLLC
                                                                         1301 SECOND AVENUE, SUITE 2800
                                                                         SEATTLE, WASHINGTON 98101-3808
                                                                        TEL (206) 407-2200 FAX (206) 407-2224
Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 21 of 24




                     EXHIBIT A
Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 22 of 24
Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 23 of 24
Case 2:19-cv-00644-RAJ Document 1 Filed 05/01/19 Page 24 of 24
